Citation Nr: 0202490	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  00-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome, claimed as secondary to service-connected residuals 
of infection of the right middle finger with traumatic 
arthritis.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to March 1948 
and from December 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2000 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO).  That decision denied service 
connection for right carpal tunnel syndrome, claimed as 
secondary to the service-connected disability of residuals of 
infection of the right middle finger with traumatic 
arthritis.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran's 
right carpal tunnel syndrome is related to his service-
connected right finger condition.


CONCLUSION OF LAW

The veteran's right carpal tunnel syndrome is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1999 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for right carpal tunnel syndrome 
secondary to a service-connected right finger condition and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board notes that the veteran's claim was initially denied 
as being not well-grounded.  However, the RO sent the veteran 
a letter regarding the VA's duties under the VCAA.  The 
veteran was given the opportunity to submit more evidence in 
support of his claim.  A report of contact dated May 2001 
indicated that the veteran did not have additional evidence 
to submit.  The veteran's claim was subsequently 
readjudicated on the merits.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records from July 1999 to 
October 1999, a letter from the veteran's private physician 
dated October 1999, and a VA examination from December 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for what was characterized as acute tenosynovitis of the 
third finger on the right hand in August, September and 
October 1947.  The finger was "greatly swollen," and, to 
reduce pus, a "lateral incision was made and carried down to 
the tendon sheath."

On VA examination in November 1976, there was conspicuous 
sensitivity of the tip of the middle finger of the right 
hand, as well as deformity at the TIP joint.  He was also 
examined by the VA in February 1978, at which time an 
impression was rendered of residuals of infection, right 
middle finger, with traumatic arthritis.

By rating action in March 1978, a 10 percent rating was 
assigned for residuals of infection, right middle finger, 
with traumatic arthritis (major).  A 10 percent rating was 
also assigned for scar, right middle finger, tender.

Private treatment notes from July 1999 indicated that the 
veteran was having trouble with his right wrist and hand.  He 
reported numbness and tingling, as well as arthritis, in his 
right hand.  The veteran stated that his right long finger 
was numb.  On examination, Phalen's sign and Tinel's sign 
were positive.  There was atrophy of the thenar eminence.  
The veteran was referred for an electromyogram (EMG) with 
conduction times of his right wrist to evaluate for carpal 
tunnel syndrome.

A private treatment note indicated that an EMG and nerve 
conduction study of the right upper extremity, conducted in 
August 1999, was an abnormal study due to prolonged distal 
latencies of the right motor and sensor median nerves.  The 
physician noted that the finding was most compatible with a 
disturbance of the median nerve at the right wrist as seen in 
carpal tunnel syndrome.

A September 1999 private treatment note indicated that the 
veteran was seen to discuss and explain the results of his 
August 1999 EMG.  The veteran was told he had to have a 
surgical release of the right wrist carpal tunnel syndrome.  
An October 1999 private treatment note indicated that the 
veteran had a surgical release of the right wrist carpal 
tunnel syndrome in September 1999.

An October 1999 letter from the veteran's treating physician 
indicated that he was doing well post-operatively.  The 
letter stated that it was "possible" that the veteran's 
carpal tunnel problem "may be service-connected."  The 
physician did not offer any explanation or reasoning for this 
opinion.  There was no discussion of history pertaining to 
the veteran's right middle finger problems, or indications 
that clinical records pertaining to such problems had been 
reviewed.

The veteran had a VA examination in December 1999.  The 
examiner reviewed the claims file and was specifically 
requested to examine the veteran and give an opinion as to 
whether it was as likely as not that the veteran's right 
carpal tunnel syndrome was secondary to his service-connected 
right finger condition.  The examiner reiterated medical 
history pertinent to the service connected finger condition, 
as well as the development of carpal tunnel syndrome.

X-rays taken of the right hand in December 1999 revealed an 
old, healed fracture of the distal limb of the middle phalanx 
of the right middle finger with residual bony deformity.  A 
cystic lesion was noted in the distal end of the proximal 
phalanx of the middle finger.  Other examination findings 
were reported in detail.

The December 1999 VA examiner rendered a diagnosis of 
residuals of a non-union of a fracture of the right middle 
finger and residuals of carpal tunnel release of the right 
hand and wrist with functional deficits.  The examiner noted 
that the veteran had residuals of an old fractured right 
middle finger, which was documented in the claims file.  The 
examiner also noted that, based on the veteran's history, he 
saw no relationship concerning the fracture of the right 
middle finger and the carpal tunnel release of the right hand 
and wrist.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The private treatment notes submitted in support of the 
veteran's claim document diagnosis and treatment of right 
carpal tunnel syndrome.  However, his treatment notes do not 
suggest an etiology for the veteran's condition and, more 
specifically, do not link it to his service-connected right 
middle finger condition.

An October 1999 letter from the veteran's private physician 
noted that it was "possible" that the veteran's carpal 
tunnel problem "may be service-connected."  However, the 
physician did not offer any reasoning or explanation for this 
opinion.  A bare conclusory opinion without an explanation of 
the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 
Since there is no clinical data or other rationale to support 
his opinion, nor is there anything otherwise in the record 
that would give it substance, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

The VA examiner reviewed the veteran's claims file, conducted 
an examination and stated his opinion that the veteran's 
right carpal tunnel syndrome was not related to his right 
finger condition.  Although the VA examiner also did not 
offer any reasoning, other than to base his opinion on the 
veteran's history, his opinion is more probative in that it 
is at least premised upon what appears to be a thorough 
review of the claims file.  The Board concludes, therefore, 
that the preponderance of the evidence weighs against the 
veteran's claim for service connection for right carpal 
tunnel syndrome, claimed as secondary to service-connected 
residuals of infection of the right middle finger with 
traumatic arthritis.





ORDER

Service connection for right carpal tunnel syndrome, claimed 
as secondary to service-connected residuals of infection of 
the right middle finger with traumatic arthritis, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

